Citation Nr: 1413921	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-12 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from March 1975 to March 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In December 2013, the Appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript is associated with the record.

The Board has reviewed the physical and Virtual VA electronic claims files.

It is unclear whether the Veteran intends to appeal a March 2011 rating decision denying service connection for psychosis for treatment purposes under 38 U.S.C.A. § 1702.  A March 2011 Representative's Statement references the August 2009 rating decision but provides argument pertaining to the March 2011 rating decision.  The RO or AMC should contact the Veteran and ask whether he intends to appeal the March 2011 rating decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has adjustment disorder with depressed mood that had its onset during his active service as a mess cook.  See Apr. 2011 Substantive Appeal.

In July 2009, a VA examiner diagnosed the Veteran with adjustment disorder with depressed mood and opined that it was not related to his in-service diagnosis of major depression.  The rationale was that the depression was related to specific stressors and resolved prior to the Veteran's March 1995 separation from service, and he did not receive further treatment for depression until 2008.

The examiner's opinion is inadequate, as it fails to address comments in the Veteran's performance evaluations that suggest he had mental health symptoms in 1984 and 1992 that were not in response to a specific event.  Further, in December 2013 the Veteran testified that his symptoms were triggered by witnessing four of his cooks die in Haifa, Israel; that such symptoms were continuous in service; and that they have been continuous since service.  See Transcript of Record pp. 14-15.

Accordingly, the case is REMANDED for the following action:

1. First, obtain any outstanding treatment records, including from VA, CNS Healthcare, and Baptist Primary Care dated since March 1995.

2. Then, submit a request through the National Personnel Records Center (NPRC) to search appropriate records to regarding the verification of the claimed deaths the Veteran witnessed in 1988 or 1989 in Haifa, Israel while serving aboard the USS Sampson.  The last names of the individuals are listed in a December 2013 statement.  A negative reply should be requested if the NPRC is unable to verify the death of these individuals.  Please document any attempts to obtain information from the NPRC in the claims file.

If the deaths of the four individuals remain undocumented, contact any other military agency or organization that may be able to provide documentation.  If no documentation is received, a formal finding of unavailability should be rendered using the appropriate procedures.

3. After either documentation of the deaths of the four individuals is received or a finding of unavailability is made, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any adjustment disorder with depressed mood.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA that is not already of record.  The examiner should review this Remand and the claims file and perform all indicated studies. 

Then, the examiner MUST provide an opinion, based on examination results and the record, regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran currently has adjustment disorder with depressed mood that is etiologically related to his active service. 

The opinion MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms as well as evaluations of the Veteran's performance during 1984 and 1992 wherein supervisors noted that he was quiet and had a tendency to keep to himself; found it difficult to talk to superiors and peers; tended to let problems eat away at him rather than seek help from others; and at times displayed a loss of self-control when accepting criticism from superiors and dealing with change.

Please provide the basis for any diagnosis and a complete medical rationale for the opinion. 

4. Then, the RO or AMC should readjudicate the claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


